Ingraham, P. J. (dissenting):
I do not think that this action can be maintained, as the defendant, the superintendent of buildings, is not charged with *238being about to do an “illegal official act.” He has already-granted a license to construct this sign, and, as I understand the record, no further official action on his part is required. The action is sought to be sustained under section 51 of the General Municipal Law (Consol. Laws, chap. 24; Laws of 1909, chap. 29), which authorizes a taxpayer to maintain an action against any officer, agent, commissioner or other person to prevent an illegal official act on the part of any such officer, agent, commissioner or other person.
It seems to me to justify an injunction under this provision it must appear that the superintendent of buildings was about to commit an “illegal official act.” What the plaintiff seeks is to compel the superintendent of buildings to revoke this license, and to accomplish this purpose it is proposed to restrain the superintendent of buildings from permitting this sign from being constructed. Assuming that it would be illegal for the licensee to construct the sign, it does not seem that the court, in a proceeding of this kind, should by injunction compel the superintendent of buildings to revoke the license or take other affirmative proceedings' to enforce the ordinance.
In Brill v. Miller (140 App. Div. 602) the injunction granted was to restrain the superintendent of buildings from doing an act, namely, approving certain plans for the erection of a building to be used for a theatre. There the illegal act was the approval of the plans, which was enjoined. Ho such question is presented in this case.
I am, therefore, in favor of affirming the order.
Order reversed, with ten dollars costs and disbursements to appellant against the Mecca Eealty Company and the O. J. Gude Company, and the. motion for injunction granted to extent indicated in opinion. Order to be settled on notice.